



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT


THIS THIRD AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (“Agreement”), dated
as of December 20, 2012, is made by and between Tractor Supply Company, a
Delaware corporation (the “Company”), and James F. Wright (“Wright”) and amends
and restates that certain Second Amended and Restated Change in Control
Agreement made by and between the Company and Wright dated June 6, 2012.


WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of certain management personnel;
and


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of certain
members of the Company's senior management, including Wright, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a Change in Control.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and Wright hereby agree as follows:


1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through the earlier of (i) December 31, 2013
or (ii) two (2) years following a Change in Control; provided, however, that if
a Change in Control occurs during the Term, the Term shall expire no earlier
than the second anniversary of the date on which such Change in Control occurs.


3.Company's Covenants. In order to induce Wright to remain in the employ of the
Company and in consideration of Wright's covenants set forth in Section 4
hereof, the Company agrees, under the conditions described herein, to pay Wright
the Severance Payments and the other payments and benefits described herein.
Except as provided in Section 5(c) hereof, no Severance Payments or other
benefits shall be payable or provided under this Agreement unless there shall
have been a termination of Wright's employment with the Company on or following
a Change in Control and during the Term. This Agreement shall not be construed
as creating an express or implied contract of employment and, except as
otherwise agreed in writing between Wright and the Company, Wright shall not
have any right to be retained in the employ of the Company.


4.Wright's Covenants.


(a)    Employment. Wright agrees that, subject to the terms and conditions of
this Agreement, in the event of a Change in Control during the Term, Wright will
remain in the employ of the Company until the earliest of (i) a date which is
six (6) months from the date of such Change in Control, (ii) the Date of
Termination by Wright of Wright's employment for Good Reason or by reason of
death, Disability or Retirement, or (iii) the termination by the Company of
Wright's employment for any reason.


(b)    Noncompetition, etc. Wright agrees that he will not, for a period of
eighteen (18) months from the Date of Termination of Wright's employment by the
Company, (i) directly or indirectly become an employee, director, consultant or
advisor of, or otherwise affiliated with, any retailer principally in the farm
and ranch sector with more




--------------------------------------------------------------------------------




than five (5) stores or more than $15 million in annual revenues in the United
States, (ii) directly or indirectly solicit or hire, or encourage the
solicitation or hiring of, any person who was an employee of the Company at any
time on or after such Date of Termination (unless more than six months shall
have elapsed between the last day of such person's employment by the Company and
the first date of such solicitation or hiring), or (iii) disparage the name,
business reputation or business practices of the Company or any of its officers
or directors, or interfere with the Company's existing or prospective business
relationships. Wright also agrees that he will not, during his employment and
following the Date of Termination of his employment, without the written consent
of the Company, disclose to any person, other than as required by law or court
order, any confidential information or trade secrets obtained by Wright while in
the employ of the Company; provided, however, that confidential information
shall not include any information known generally to the public (other than as a
result of unauthorized disclosure by Wright) or any specific information or type
of information generally not considered confidential by persons engaged in the
same business as the Company. Wright acknowledges that these restrictions are
reasonable and necessary to protect the Company's legitimate interests, that the
Company would not have entered into this Agreement in the absence of such
restrictions, and that any violation of these restrictions will result in
irreparable harm to the Company. Wright agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation hereof, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.


(c)     Return of Confidential Information. Upon termination of Wright's
employment with the Company or at any other time upon the Company's request,
Wright shall promptly return to the Company all originals and all copies
(including photocopies and facsimiles and copies on computers or other means of
electronic storage) of all materials relating in any way to confidential
information or the business of the Company or any affiliates of the Company,
whether made or compiled by Wright or furnished to Wright by virtue of his
employment with the Company and will so represent to the Company. Upon Wright's
termination of employment with the Company, Wright shall also return to the
Company all Company property in his possession.


5.Compensation Other Than Severance Payments.


(a)    If Wright's employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay Wright's full
salary to him through the Date of Termination (the “Accrued Salary”) at the rate
in effect immediately prior to the Date of Termination or, if higher, the rate
in effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
Wright through the Date of Termination under and in accordance with the terms of
the Company's compensation and benefit plans, programs or arrangements as in
effect immediately prior to the Date of Termination or, if more favorable to
Wright, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason. The Accrued Salary shall be paid to
Wright within thirty (30) days of the Date of Termination, with the payment date
determined by the Company in its sole discretion.


(b)    If Wright's employment shall terminate for any reason following a Change
in Control and during the Term, the Company shall pay to Wright his normal
post-termination compensation and benefits, if any; provided, however, that,
except as set forth in Section 4.9 of the Second Amended and Restated Employment
Agreement dated December 20, 2012 between the Company and Wright (the
“Employment Agreement”), the severance benefits provided in Section 6 hereof
shall be exclusive and Wright shall not be entitled to participate in, or
receive severance benefits under, any other severance plan or program that may
be adopted by the Company or any other employment agreement. For the avoidance
of doubt, where there are conflicting forms of payment (e.g., installment or
lump sum payments) which could occur due to the application of Section 4.9 of
the Employment Agreement, the form of such conflicting payments shall be
determined pursuant to this Agreement. Neither the length of installment
payments nor the length of benefit continuation periods shall be deemed to be a
conflicting provision for purposes of this Section 5(b). Any post-termination
compensation and benefits shall be determined under, and paid in accordance
with, the Company's retirement, insurance and other compensation or benefit
plans, programs and arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to Wright, as in effect immediately prior to
the occurrence of the first event or circumstance constituting Good Reason.






--------------------------------------------------------------------------------




(c)    Notwithstanding any provision of any stock option plan, stock incentive
plan, restricted stock plan, stock option or similar plan or agreement to the
contrary, immediately upon the occurrence of a Change in Control during the
Term, and without regard to whether Wright's employment is terminated, Wright
shall be fully vested in all then outstanding options to acquire stock of the
Company (or if such options have been assumed by, or replaced with options for
shares of, a parent, surviving or acquiring company, such assumed or replacement
options), and all then outstanding restricted shares of stock of the Company and
other equity-based awards (including restricted stock units of the Company) (or,
in each case, the stock or equity of any parent, surviving or acquiring company
into which such restricted shares have been converted or for which they have
been exchanged) held by Wright. For the avoidance of doubt, settlement of any
restricted stock units, the vesting of which is accelerated pursuant to this
Agreement, shall occur upon vesting pursuant to this Section 5(c), subject to
any previous legally binding deferral election regarding such units.


6.Severance Payments.


(a)    Severance Payments. If Wright's employment is terminated following a
Change in Control and during the Term, other than (A) by the Company for Cause,
(B) by reason of death, Disability or Retirement, or (C) by Wright without Good
Reason, then the Company shall pay Wright the following amounts, and provide
Wright the following benefits (collectively, the “Severance Payments”), in
addition to any payments and benefits to which Wright is entitled under Section
5 hereof:


(i)    In lieu of any further salary payments to Wright for periods subsequent
to the Date of Termination and in lieu of any severance benefit otherwise
payable to Wright (including pursuant to any employment agreement), the Company
shall pay to Wright a lump sum severance payment, in cash, equal to 2.0 times
Wright's base salary as in effect immediately prior to the Date of Termination
or, if higher, in effect immediately prior to the first occurrence of an event
or circumstance constituting Good Reason.


(ii)    For the two year period immediately following the Date of Termination
(the “Benefits Continuation Period”), the Company shall arrange to provide
Wright and his dependents life, disability, accident and health insurance
benefits substantially similar to those provided to Wright and his dependents
immediately prior to the Date of Termination or, if more favorable to Wright,
those provided to Wright and his dependents immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, at no greater
cost to Wright than the cost to Wright immediately prior to such date or
occurrence; provided, however, such insurance benefits shall be provided through
a third-party insurer. The Company's payment of such premiums shall be paid
directly to the relevant third party insurers on a monthly basis. Benefits
otherwise receivable by Wright pursuant to this Section 6(a)(ii) shall be
reduced to the extent benefits of the same type are received by or made
available to Wright by a subsequent employer of Wright during the two year
period following Wright's termination of employment (and any such benefits
received by or made available to Wright shall be reported to the Company by
Wright); provided, however, that the Company shall reimburse Wright for the
excess, if any, of the cost of such benefits to Wright over such cost
immediately prior to the Date of Termination or, if more favorable to Wright,
the first occurrence of an event or circumstance constituting Good Reason. Such
reimbursement, if any, shall be made on a monthly basis during the Benefits
Continuation Period.


(iii)    Notwithstanding any provision of any stock option plan, stock incentive
plan, restricted stock plan or similar plan or agreement to the contrary, as of
the Date of Termination, (x) Wright shall be fully vested in all outstanding
options to acquire stock of the Company (or the options of any parent,
surviving, or acquiring company then held by Wright) and all then outstanding
restricted shares of stock of the Company and other equity-based awards
(including restricted stock units of the Company) (or, in each case, such
parent, surviving or acquiring company) held by Wright, and (y) subject to any
limitation on exercise in any such plan or agreement that may not be amended
without stockholder approval, all options referred to in clause (x) above shall
be immediately exercisable and shall remain exercisable until the earlier of (1)
the second anniversary of the Date of Termination, or (2) the otherwise
applicable expiration date of the term of such option. For the avoidance of
doubt, settlement of any restricted stock units, the vesting of which is
accelerated pursuant to




--------------------------------------------------------------------------------




this Agreement, shall occur upon vesting pursuant to this Section 6(a)(iii),
subject to any previous legally binding deferral election regarding such units.


(iv)    To the extent that the full vesting of any stock option, share of
restricted stock or other equity-based award, or the full exercisability of any
stock option or other equity-based award, provided for in Section 5(c) or
Section 6(a)(iii) should violate any law, rule or regulation of any governmental
authority or self-regulatory organization applicable to the Company, or to the
extent otherwise determined by the Company in its sole discretion, the Company
may, in lieu of providing any vesting or exercisability rights pursuant to
Section 5(c) or 6(a)(iii), (x) cancel any or all of Wright's outstanding options
in exchange for a lump sum payment, in cash, equal to the excess of the fair
market value of the shares of stock underlying such options (whether or not
vested or exercisable) on the Date of Termination (as reasonably determined by
the Board in good faith) over the aggregate exercise price provided for in such
stock options, and (y) repurchase any shares of restricted stock or other
equity-based awards (including restricted stock units of the Company) at their
fair market value (as determined by the Board without regard to the restrictions
on such shares of stock). The lump sum payment provided for in this Section
6(a)(iv) shall be made, if at all, within thirty (30) days of the Date of
Termination, with the payment date determined by the Company in its sole
discretion. For the avoidance of doubt, settlement of any restricted stock
units, the vesting of which is accelerated pursuant to this Agreement, shall
occur pursuant to this Section 6(a)(iv), subject to any previous legally binding
deferral election regarding such units.


For purposes of this Agreement, Wright's employment shall be deemed to have been
terminated following a Change in Control by the Company without Cause or by
Wright with Good Reason, if (x) Wright's employment is terminated by the Company
without Cause (whether or not a Change in Control ever occurs) and, at the time
of such termination, the Company is a party to a written agreement the
consummation of which would constitute a Change in Control, or (y) Wright
terminates his employment for Good Reason (whether or not a Change in Control
ever occurs), within six (6) months of the occurrence of the event which
constitutes Good Reason, or if shorter, the end of the term, and, both at the
time the event occurs that constitutes Good Reason and at the time of such
termination, the Company is a party to such an agreement. In such event, Wright
shall be entitled to the severance benefits described herein, but
notwithstanding anything to the contrary herein, any severance benefits owing to
Wright pursuant to this paragraph shall be paid at the same time and in the same
manner as provided in the Employment Agreement.


Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the Severance Payments and/or other benefits to be made to
Wright pursuant to this Section 6(a) shall be made in reliance upon Treasury
Regulations promulgated under Section 409A of the Code, including Section
1.409A-1(b)(9) of the Treasury Regulations (including any exceptions from the
application of Section 409A thereunder) and Section 1.409A-1(b)(4) of the
Treasury Regulations. For this purpose, each Severance Payment shall be
considered a separate and distinct payment for purposes of Section 409A of the
Code. However, to the extent any such payments are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no amount
shall be payable pursuant to this Section 6(a) unless Wright's termination of
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Wright is deemed at the time
of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the Severance Payments to which Wright is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Wright's Severance Payments shall
not be provided to Wright prior to the earlier of (x) the expiration of the
six-month period measured from the date of Wright's “separation from service”
with the Company (as such term is defined in Section 1.409A-1(h) of the Treasury
Regulations) or (y) the date of Wright's death. Upon the earlier of such dates,
all payments deferred pursuant to this paragraph shall be paid in a lump sum to
Wright, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein. The determination of whether Wright is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Treasury Regulations and any
successor provision thereto).


(b)    Certain Reductions in Payment




--------------------------------------------------------------------------------






(i) Notwithstanding anything contained in this Agreement to the contrary, if any
payment or benefit Wright would receive from the Company pursuant to this
Agreement or otherwise (“Payment,” “Payments,” in the aggregate) would, as
determined by tax counsel to the Company reasonably acceptable to Wright (“Tax
Counsel”), (i) constitute a “parachute payment” within the meaning of Section
280G of the Code, and (ii) but for this Section 6(b), be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the Payments
will be adjusted to equal the Reduced Amount. The “Reduced Amount” will be
either (1) the largest portion of the Payments that would result in no portion
of the Payments (after reduction) being subject to the Excise Tax or (2) the
entire amount of the Payments, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in Wright's receipt, on an
after-tax basis, of the greatest amount of the Payments.  If a reduction in
Payments is to be made so that the Payments equal the Reduced Amount, (x) the
Payments will be paid only to the extent permitted under the Reduced Amount
alternative, and Wright will have no rights to any additional payments and/or
benefits constituting the Payments. In no event will the Company or any
stockholder be liable to Wright for any amounts not paid as a result of the
operation of this Section 6(b). No portion of any Payment shall be taken into
account which in the opinion of Tax Counsel does not constitute a “parachute
payment” within the meaning of Code Section 280G(b)(2), including by reason of
Code Section 280G(b)(4)(A) (regarding reasonable compensation for services
rendered after a change in control).


(ii)    The Company shall reduce or eliminate the Payments by (i) first reducing
or eliminating those payments or benefits which are payable in cash and
(ii) then reducing or eliminating non-cash payments, in each case in reverse
order beginning with payments or benefits which are to be paid the furthest in
time from the Change in Control. Any reduction made pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Wright's rights and entitlements to any
benefits or compensation. In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.


(c)    The payments provided for in Section 6(a)(i) or 9(a) (as adjusted by
Section 6(b)(i)) hereof shall be made not later than the tenth business day
following the Date of Termination, with the payment date determined by the
Company in its sole discretion.


(d)     Wright and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Payments.
The Company shall pay to Wright all legal fees and expenses incurred by Wright
(i) in obtaining or enforcing any benefit or right provided by this Agreement or
(ii) in connection with any tax audit or proceeding to the extent attributable
to the application of Section 4999 of the Code to any payment or benefit
provided hereunder, provided that, in either case, Wright prevails on the merits
of such action. Such amounts shall be paid in accordance with Section 409A of
the Code, including Sections 1.409A-1(b)(11), 1.409A-3(g) and 1.409A-3(i)(1)(v)
of the Treasury Regulations. In the event of a claim as to which Wright only
obtains partial recovery or relief, Wright shall be considered to have prevailed
if Wright should receive more than 50% of the amount or relief claimed. Such
payments shall be made within five (5) business days after the later of (y)
delivery of Wright's written requests for payment accompanied with such evidence
of fees and expenses incurred as the Company reasonably may require delivered
within 20 days of a final, non-appealable judgment from a court of competent
jurisdiction or the binding conclusion of an audit, investigation or proceeding
by the IRS or applicable agency and (z) a final, non-appealable judgment from a
court of competent jurisdiction or the binding conclusion of an audit,
investigation or proceeding by the IRS or applicable agency.


(e)    All reimbursements and in-kind benefits described in this Agreement shall
be made in accordance with Treasury Reg. § 1.409A-3(i)(1)(iv) to the extent
applicable, including the amount of expenses eligible for




--------------------------------------------------------------------------------




reimbursement, and the in-kind benefits provided, during any year pursuant to
this Agreement shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided in any other year, the reimbursement is made on
or before the last day of the calendar year following the calendar year the
expense was incurred, and the right to reimbursement or in kind benefit is not
subject to liquidation or exchange for another benefit.


(f)     For the avoidance of doubt, the parties acknowledge that the amount of
any Company-paid premiums for the health insurance benefits provided pursuant to
this Agreement shall be taxable to Wright and included in Wright's gross income,
and that none of the amounts payable hereunder are intended to reimburse Wright
for any income taxes payable with respect to such income.


7.Termination Procedures and Compensation During Dispute.
             
(a)    Notice of Termination. After a Change in Control and during the Term, any
purported termination of Wright's employment (other than by reason of death)
shall be communicated by written Notice of Termination from one party hereto to
the other party hereto in accordance with Section 10 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Wright's employment under the provision so
indicated. Further, a Notice of Termination for Cause is required to include an
invitation to attend a meeting of the Board, to be held no sooner than fifteen
(15) days and no later than thirty (30) days following the date of such Notice
of Termination for the purpose of considering whether Cause existed for Wright's
termination. If Wright elects to attend the meeting, Wright and his counsel
shall be given the opportunity to address the Board. At the conclusion of the
meeting, the Board shall vote whether Wright was guilty of conduct giving rise
to Cause hereunder, which vote shall require not less than three-quarters (3/4)
of the entire membership of the Board in order to confirm Wright's termination
for Cause. If the Board fails to confirm Wright's termination for Cause, the
Board may elect to reinstate Wright or treat the termination as a termination
without Cause for purposes of this Agreement. The Company shall have no
liability to Wright with respect to any benefit other than cash compensation
that is denied Wright during the period between the delivery of a Notice of
Termination for Cause and the Board's subsequent failure to confirm that Cause
existed. Notice of Termination due to a Good Reason must be provided by Wright
to the Company within ninety (90) days of the occurrence of the event which is
the basis for such Good Reason exists.


(b)    Date of Termination. The “Date of Termination,” with respect to any
termination of Wright's employment after a Change in Control and during the
Term, shall mean the date specified in the Notice of Termination which, except
in the case of a termination for Cause, shall not be less than fifteen (15) days
and no more than thirty (30) days from the date such Notice of Termination is
given and in the case of a “Good Reason,” shall mean the notice and cure period
requirements contained in Sections 7(a) and 16(m) herein. Notwithstanding the
foregoing, the Company shall have the right to restrict Wright's access to
company facilities and properties, and to terminate Wright's authority to act on
behalf of the Company, in such manner as the Company, in its sole discretion,
shall deem appropriate during the period between the delivery of such a Notice
of Termination and the Date of Termination. The Date of Termination with respect
to a termination for Cause shall be the date the Notice of Termination is
delivered to Wright or such later date as the Company shall expressly provide;
provided, however, that if a Notice of Termination for Cause is delivered to
Wright and the Board subsequently determines pursuant to Section 7(a) hereof
that Cause did not exist but does not reinstate Wright, the Date of Termination
shall be deemed to be the date of such Board determination.


8.No Mitigation. The Company agrees that, if Wright's employment with the
Company terminates during the Term, Wright is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Wright by
the Company pursuant to Section 6 hereof. Further, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by Wright as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Wright to the
Company, or otherwise except as set forth in Section 6 or as otherwise expressly
provided herein.


9.Successors; Binding Agreement.
 




--------------------------------------------------------------------------------




(a)    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to or upon the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Wright to compensation from the Company in the same amount and on
the same terms (including the determination of the applicable payment date) as
Wright would be entitled to hereunder if Wright were to terminate Wright's
employment for Good Reason after a Change in Control (a “Change in Control
Payment”), except that, for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. For purposes of a Change in Control Payment described in the
previous sentence, such payment shall only occur if the succession is a “change
in control” of the Company as defined in Treasury Regulation 1.409A-3(i)(5). For
the avoidance of doubt, if Wright receives a Change in Control Payment pursuant
to this Section 9(a), then Wright shall not be entitled to any payment under
Section 6(a)(i) following his subsequent termination of employment.
Notwithstanding the foregoing, if the Company successfully obtains such
assumption and agreement prior to or upon the effectiveness of any such
succession and the successor extends an offer of employment to Wright, any
termination of Wright's employment with the Company incident to such succession
shall be ignored for purposes of this Agreement; provided that nothing contained
in this Section 9(a) shall limit Wright's right to terminate employment with the
successor for Good Reason if the succession constitutes a Change in Control and
the successor takes any action subsequent to such succession that would
constitute Good Reason hereunder.


(b)    This Agreement shall inure to the benefit of and be enforceable by
Wright's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Wright shall die
while any amount would still be payable to Wright hereunder (other than amounts
which, by their terms, terminate upon the death of Wright) if Wright had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of Wright's estate.


10.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to
Wright, to the address inserted below Wright's signature on the final page
hereof and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


To the Company:


Tractor Supply Company
200 Powell Place
Brentwood, TN 37027
Attention: Corporate Secretary


11.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Wright and such officer as may be designated by the Board and
complies with Section 409A of the Code. No waiver by either party hereto at any
time of any breach by the other party hereto of, or of any lack of compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Tennessee. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which Wright has agreed. The obligations of the Company and
Wright under this Agreement which by their nature may require either partial or
total performance after the expiration of the Term (including, without
limitation, those under Sections 4, 6 and 7 hereof) shall survive such
expiration.




--------------------------------------------------------------------------------






12.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


14.Settlement of Disputes. Except as otherwise provided by law, this Agreement
or the specific terms of any employee benefit plan of the Company, all claims by
Wright for benefits under this Agreement shall be directed to and determined by
the Board and shall be in writing. Wright shall provide the Board with all
materials and information reasonably requested by the Board in connection with
its review of any such claim. Any denial by the Board of a claim for benefits
under this Agreement shall be delivered to Wright in writing within 90 days of
its receipt of the claim and shall set forth the specific reasons for the
denial, the specific provisions of this Agreement relied upon, a description of
any additional material or information necessary to perfect the claim, and a
statement of Wright's right to file an action under ERISA. The Board shall
afford a reasonable opportunity to Wright for a review of the decision denying a
claim and shall further allow Wright to appeal to the Board a decision of the
Board within sixty (60) days after notification by the Board that Wright's claim
has been denied. In pursuing his appeal, Wright shall be permitted to submit
written comments, documents, records or other relevant information relating to
his claim. In addition, Wright will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his claim. The Company's review will take into account
all information submitted by Wright regarding the claim, regardless of whether
or not such information was submitted or considered in the initial
determination. The Company will render its decision on such review within a
reasonable period of time, but not later than 60 days from the Company's receipt
of Wright's written appeal. If the appeal is denied in whole or in part, Wright
will receive a written notification of the denial which will include (i) the
specific reasons for the denial, (ii) reference to the specific provisions of
the Agreement upon which the denial was based and (iii) a statement of Wright's
right to bring an action under ERISA. The resolution of any disputes shall be
made strictly in accordance with Section 409A and the Treasury Regulations
issued thereunder, to the extent applicable.


15.Compliance with Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under this
Agreement may be subject to Section 409A of the Code, the Company may adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement or (ii) comply with the requirements of
Section 409A of the Code.


16.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(a)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


(b)    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.


(c)    “Board” shall mean the Board of Directors of the Company.


(d)    “Cause” for termination by the Company of Wright's employment shall mean
(i) Wright's failure or refusal to carry out the lawful directions of the
Company, which are reasonably consistent with the responsibilities of Wright's
position; (ii) a material act of dishonesty or disloyalty by Wright related to
the business of




--------------------------------------------------------------------------------




the Company; (iii) Wright's conviction of a felony, a lesser crime against the
Company, or any crime involving dishonest conduct; (iv) Wright's habitual or
repeated misuse or habitual or repeated performance of Wright's duties under the
influence of alcohol or controlled substances; or (v) any incident materially
compromising Wright's reputation or ability to represent the Company with the
public or any act or omission by Wright that substantially impairs the Company's
business, good will or reputation.


(e)    “Change in Control” shall be deemed to have occurred if:


(i)Any one person (or more than one person acting as a group (as defined in
Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), ownership of the securities of the
Company representing more than 35% of the total voting power of the Company's
then outstanding securities; provided, however, that no Change of Control shall
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or


(ii) During any twelve (12) month period during the Term, the majority of the
individuals who at the beginning of such twelve (12) month period constitute the
Board and any new director whose election to the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (such individuals and any such new director being
referred to as the “Incumbent Board”) are replaced; provided, however, that to
the extent consistent with Section 409A of the Code, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or


(iii)Consummation of a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or


(iv)A sale or other disposition of all or substantially all of the assets of the
Company (other than in a transaction in which all or substantially all of the
individuals and entities who were the Beneficial Owners of outstanding voting
securities of the Company immediately prior to such sale or other disposition
beneficially own, directly or indirectly, substantially all of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the acquirer of such assets (either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such sale or other
disposition), or the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


For the avoidance of doubt, the definition of a Change in Control in this
Section 16(e) is intended to comply with and shall be interpreted in accordance
with Section 1.409A-3(i)(5) of the Treasury Regulations and any inconsistencies
between such section and this definition (except for the selection of a higher
percentage or more




--------------------------------------------------------------------------------




stringent ownership requirement contained in this Section 16(e)) shall be
reformed to the definition of an applicable “change in the ownership,” change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of the Company, as such terms are defined in Section 1.409A-3(i)(5)
if the Treasury Regulations. As a result, a Change in Control shall only be
deemed to occur if such event meets the requirements of Section 1.409A-3(i)(5)
of the Treasury Regulations, as such definition may be permissibly limited by
this Section 16(e).


(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(g)    “Company” shall mean Tractor Supply Company and, except in determining
whether or not any Change in Control of the Company has occurred, shall include
any successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.


(h)    “Date of Termination” shall have the meaning set forth in Section 7(b)
hereof.


(i)    “Disability” shall be deemed the reason for the termination by the
Company of Wright's employment, if, as a result of Wright's incapacity due to
physical or mental illness, Wright shall have been absent from the full-time
performance of Wright's duties with the Company for a period of six (6)
consecutive months, the Company shall have given Wright a Notice of Termination
for Disability, and, within thirty (30) days after such Notice of Termination is
given, Wright shall not have returned to the full-time performance of Wright's
duties.


(j)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(k)    “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.


(l)    “Good Reason” for termination by Wright of Wright's employment shall mean
the occurrence (without Wright's express written consent) after any Change in
Control, of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described
below, such act or failure to act is corrected within the later of 30 days of
the Company's receipt of notice of Good Reason from Wright or prior to the Date
of Termination specified in the Notice of Termination given in respect thereof:


(i)    the assignment to Wright of any duties materially inconsistent with
Wright's status as a senior officer of the Company or a material adverse
alteration in the nature or status of Wright's responsibilities from those in
effect immediately prior to the Change in Control;


(ii)    the assignment to Wright of any duties materially inconsistent with
Wright's status as a senior officer of the Company or a material adverse
alteration in the nature or status of Wright's responsibilities from those in
effect immediately prior to the Change in Control;


(iii)    the relocation of Wright's principal place of employment to a location
more than 50 miles from Wright's principal place of employment immediately prior
to the Change in Control or the Company's requiring Wright to be based anywhere
other than such principal place of employment (or permitted relocation thereof)
except for required travel on the Company's business to an extent substantially
consistent with Wright's present business travel obligations;


(iv)    the failure by the Company to pay to Wright any material portion of
Wright's current compensation, or to pay to Wright any material portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;






--------------------------------------------------------------------------------




(v)    the failure by the Company to continue in effect any compensation plan in
which Wright participates immediately prior to the Change in Control which is
material to Wright's total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Wright's
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of Wright's participation relative to other
participants, as existed immediately prior to the Change in Control; or


(vi)    the failure by the Company to continue to provide Wright with benefits
substantially similar to those enjoyed by Wright under any of the Company's
pension, savings, life insurance, medical, health and accident, or disability
plans in which Wright was participating immediately prior to the Change in
Control (except for across the board changes similarly affecting all senior
officers of the Company and all senior officers of any Person in control of the
Company), the taking of any other action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive Wright of any
material fringe benefit enjoyed by Wright at the time of the Change in Control,
or the failure by the Company to provide Wright with the number of paid vacation
days to which Wright is entitled in accordance with the Company's normal
vacation policy in effect at the time of the Change in Control.


Wright's right to terminate Wright's employment for Good Reason shall not be
affected by Wright's incapacity due to physical or mental illness. Wright's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.


(m)    “Notice of Termination” shall have the meaning set forth in Section 7(a)
hereof.


(n)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company


(o)    “Retirement” shall be deemed the reason for the termination by Wright of
Wright's employment if such employment is terminated in accordance with the
Company's retirement policy, including early retirement, generally applicable to
its salaried employees.


(p)    “Severance Payments” shall have the meaning set forth in Section 6(a)
hereof.


(q)    “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


(r)    “Wright” shall mean the individual named in the preamble to this
Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.






--------------------------------------------------------------------------------




IT WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. 
 
 
 
By: /s/ Anthony F. Crudele
 
 
Name: Anthony F. Crudele
 
 
Title: Executive Vice President - Chief Financial Officer and Treasurer
 
 
 
 
 
EXECUTIVE
 
 
/s/ James F. Wright
 
 
Name: James F. Wright
 
 
Address:
 
 
 
 
 
 





